49 U.S. 565 (1850)
8 How. 565
CHARLES A. WILLIAMSON AND CATHARINE H. WILLIAMSON, HIS WIFE, PLAINTIFFS,
v.
THE IRISH PRESBYTERIAN CONGREGATION OF THE CITY OF NEW YORK.
Supreme Court of United States.

Mr. Justice WAYNE delivered the opinion of the court.
In this case the points certified to this court are identical with those certified in the case of Williamson and Wife v. *566 Joseph Berry, except the eighth. We direct that our rulings in that case shall be sent to the Circuit Court, as our answers to the points certified in this case. And further rule to the eighth point certified in this case, that the defendants, having paid to the grantees of George De Grasse a valuable consideration for the premises in dispute, do not thereby acquire a valid title against the plaintiffs.
Mr. Chief Justice TANEY, Mr. Justice CATRON, and Mr. Justice NELSON dissented. See the report of the preceding case.